Fourth Court of Appeals
                                 San Antonio, Texas
                                      October 17, 2022

                                    No. 04-21-00009-CV

                                      Ernest BUSTOS,
                                         Appellant

                                             v.

                   ENCINO PARK HOMEOWNERS ASSOCIATION
                      and Spectrum Association Management LP,
                                     Appellees

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-18828
                          Honorable Larry Noll, Judge Presiding


                                       ORDER
Sitting:     Patricia O. Alvarez, Justice
             Irene Rios, Justice
             Beth Watkins, Justice


       The panel has considered Appellant’s motion for rehearing; the motion is denied. See
TEX. R. APP. P. 49.3.




                                                  _________________________________
                                                  Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of October, 2022.


                                                  ________________________________
                                                  Michael A. Cruz,
                                                  Clerk of Court